Title: To George Washington from William Gordon, 15 December 1778
From: Gordon, William
To: Washington, George


  
    My dear Sir
    Jamaica Plain [Mass.] December 15 1778
  
  I have for some time waited in vain for the pleasing occasion of congratulating your Excellency upon the evacuation of the United States by the British troops; but can delay no longer writing you a few lines. My tour was far more agreeable than can be generally expected so late in the fall. Genl Gates being orderd to Boston, while I was at Weathersfield in the neighbourhood of Hartford, I tarried a day longer than designd at first, that I might have his company which threw me upon thursday the fifth of November, the only bad day’s journey I met with while from home. Was thankful upon my return <yet> to find, that family & friends were in the like comfortable circumstances as when I left them. Business increases upon my hands so that I am obliged to rise early, that I may finish it with comfort by night. By means of my using the candle while the sun is in the east, instead of after he has visited the west, I am master of myself & have no interruption; & I know not when upon the whole I have found myself in better health. I shall now prosecute my historical labours with unwearied diligence, during the winter season in which cowardice may <leave> the enemy. I am puzzled what conclusions to draw as to their future operations, one while leaning this way, & another that; but I most sincerely wish  
    
    
    
    they would take themselves away, acknowledge our Independence, & be at peace with the whole world. I am wear<ied> with war. You must be much more so. It ruins the morals; destroys humanity; & weakens citizenship. We all rejoice most heartily when our swords & spears give place to the ploughshare & pruning-hook; & men shall leave off to destroy <illegible> the Continent. I long the more earnestly for this period, from knowing, that many of our military men have lost sight of the principle upon which they set out, & are making a profitable bargain with our country before they lay down their weapons. Officers who have visited this way have spoken very unguardedly, not to say more, & some who have rank in the field were better pleased, that Genl Sullivan made a good retreat from Rhode Island; than they would have been had he succeeded & taken Newport, for then, they said, they should have <soon> be no longer wanted. When the soldier once comes to place his heart upon the pecuniary reward he is to receive he commences a mercenary whether he fights under a Washington or a Clinton, an American or a British standard. I would pray your Excellency to be upon the watch, that so you may observe the first openings of any wrong propensity in officers or soldiers, & may give it an early check, in which you may serve the interests of the Continent little less tha<n y>ou have done in the military line. There are some points that require the utmost delicacy & address. If <mutilated> Congress & the Army misunderstand each other the liberties of the country may be lost—they will certainly be endanger’d. The United States, unless reduced by a foreign power must not admit of their representative Body’s being controlled or directed by any other than their own power, & that in a way corresponding with the Articles of confederation. I shall not suspect that I need make any apology to your Excellency for my writing thus, when I mention my having heard, that some months back the officers sent a petition to Congress so improperly worded that in justice to themselves they could not but treat it with disrespect—that a number of field officers were to meet from the several regiments this month at Hartford—& that a threatning somewhat was presented to Gen. Nixon from the sergeants of his brigade respecting the Bay State, a copy of which I have seen. It will give me the acutest pain, if, when delivered from foreign foes Heaven should punish us for our enormities by internal <riots and> civil discord. Should that be the unhappy lot of America, after all the glory she has acquired in the estimation of the world, I shall be like to seek Some <obscure> retirement for self & partner. But infinite wisdom & goodness I trust will prevent those confusions, which generally end sooner or later in the disgrace of their promoters. Whatever changes may await America in your day, may your Excellency’s  
    
    
    
    honour, prudence, courage & happiness remain uninjured; & when your existence changes its form at death, may you appear with distinguished glory among those who have fought the battles of the Lord against the powers of darkness, subdued their corrupt inclinations, & overcome all their spiritual enemies thro’ Jesus the Captain of their salvation—thus prays your sincere & hearty friend & humble servant
  
    William Gordon
  
  
    Should you visit Virginia this winter, may the prospect of old scenes produce new pleasures! Mrs Gordon joins in affectionate regards to Self & lady. May my respects to you <Suite>.
  
